      Case 3:19-cv-13040-RHC-MJH ECF No. 1, PageID.1 Filed 10/16/19 Page 1 of 11



 1   Nathan Brown (SBN: 033482)
     Brown Patent Law
 2   15100 N 78th Way Suite 203
     Scottsdale, AZ 85260
 3   Phone: 602-529-3474
     Email: Nathan.Brown@BrownPatentLaw.com
 4
     Stefan Coleman
 5   Law Offices of Stefan Coleman, P.A.
     201 s. Biscayne Blvd, 28th Floor
 6   Miami, FL 33131
     Phone: (877) 333-9427
 7   Fascimile: (888) 498-8946
     Email: law@StefanColeman.com
 8
     Avi R. Kaufman
 9   Kaufman P.A.
     400 NW 26th Street
10   Miami, FL 33127
     Email: kaufman@kaufmanpa.com
11   Phone: (305) 469-5881

12

13                                   IN THE UNITED STATES DISTRICT COURT

14                                         FOR THE DISTRICT OF ARIZONA
15

16

17     Ty Kempton, individually, and on behalf of all

18     others similarly situated,
19

20                     Plaintiff,
                                                        Case No.
21
                       v.
22                                                         CLASS ACTION COMPLAINT
23
       Life for Relief and Development Inc., a              DEMAND FOR JURY TRIAL
24
       California corporation,
25

26                     Defendant.
27

28
                                    PLAINTIFF’S ORIGINAL COMPLAINT - 1
      Case 3:19-cv-13040-RHC-MJH ECF No. 1, PageID.2 Filed 10/16/19 Page 2 of 11



 1                                           CLASS ACTION COMPLAINT
 2
            Plaintiff Ty Kempton (“Kempton” or “Plaintiff”) brings this Class Action Complaint and
 3
     Demand for Jury Trial against Defendant Life for Relief and Development, Inc. (“Life for
 4
     Relief” or “Defendant”) to stop Life for Relief from violating the Telephone Consumer
 5

 6   Protection Act by sending unsolicited autodialed text messages to consumers, and to obtain

 7   injunctive and monetary relief for all persons injured by Life for Relief’s conduct. Plaintiff, for
 8
     his Complaint, alleges as follows upon personal knowledge as to himself and his own acts and
 9
     experiences, and, as to all other matters, upon information and belief, including investigation
10
     conducted by his attorneys.
11

12                                                   INTRODUCTION

13          1.       Life for Relief is a non-profit corporation.
14
            2.      Life for Relief uses text message marketing to solicit donations.
15
            3.      In Plaintiff’s case, Life for Relief sent approximately 8 unsolicited, unwanted
16
     autodialed text messages to his cellular phone.
17

18          4.      In response to these text messages, Plaintiff files this lawsuit seeking injunctive

19   relief, requiring Defendant to cease sending unwanted text messages to consumers’ cellular
20
     telephone numbers using an automatic dialing system without consent, as well as an award of
21
     statutory damages to the members of the Class and costs.
22
                                                         PARTIES
23

24          5.      Plaintiff Kempton is a Gilbert, Arizona resident.

25          6.      Defendant Life for Relief is a California nonprofit corporation headquartered in
26
     Southfield, Michigan. Defendant conducts business throughout this District, the state of Arizona,
27
     and the United States.
28
                                   PLAINTIFF’S ORIGINAL COMPLAINT - 2
      Case 3:19-cv-13040-RHC-MJH ECF No. 1, PageID.3 Filed 10/16/19 Page 3 of 11



 1                                           JURISDICTION AND VENUE
 2
            7.      This Court has federal question subject matter jurisdiction over this action under
 3
     28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.
 4
     §227 (“TCPA”).
 5

 6          8.      This Court has personal jurisdiction over Defendant and venue is proper in this

 7   District under 28 U.S.C. § 1391(b) because Defendant solicits business within this District, and
 8
     because the wrongful conduct giving rise to this case occurred in this District.
 9
                                              COMMON ALLEGATIONS
10
                                    Life for Relief Sends Autodialed Text Messages
11

12                             to Consumers’ Cellular Phone Numbers Without Consent

13

14
            9.      In violation of the TCPA, Defendant sends autodialed text messages to consumers
15
     without consent.
16
            10.     In sending the unsolicited text messages at issue, Defendant, or a third party
17

18   acting on its behalf, uses an automatic telephone dialing system; hardware and/or software with

19   the capacity to store or produce cellular telephone number to be called, using a random or
20
     sequential number generator and/or from a list. This is evident from the circumstances
21
     surrounding the text messages, including the ability to trigger an automated response by replying
22
     “STOP,” the text messages’ commercial and generic content, that substantively identical texts
23

24   were sent to multiple recipients, and that they were sent from a short code, which is consistent

25   with the use of an automatic telephone dialing system to send text messages.
26

27

28
                                   PLAINTIFF’S ORIGINAL COMPLAINT - 3
         Case 3:19-cv-13040-RHC-MJH ECF No. 1, PageID.4 Filed 10/16/19 Page 4 of 11



 1             11.    Life for Relief utilizes services such as SimpleTexting to conduct text message
 2
     campaigns using an autodialing system. Plaintiff received text messages from shortcode 555-
 3
     888. This shortcode is owned by SimpleTexting:
 4

 5

 6

 7

 8

 9

10

11

12                                                         1

13
               12.    SimpleTexting openly advertises the capacity of its platform to send automated
14
     text messages, and text messages sent in a “text blast”2 to multiple recipients:
15

16

17

18

19

20

21

22

23

24

25

26

27
     1
         https://simpletexting.com/features/
28   2
         id
                                     PLAINTIFF’S ORIGINAL COMPLAINT - 4
         Case 3:19-cv-13040-RHC-MJH ECF No. 1, PageID.5 Filed 10/16/19 Page 5 of 11



 1

 2

 3

 4

 5

 6

 7

 8

 9                                                                                     3

10
              13.    Not surprisingly, there are numerous online complaints about Defendant Life for
11
     Relief’s autodialed text messages to consumers who never gave consent to be texted:
12

13        •   “Never subscribed to anything.Not interested! Stop!”4

14        •   “Spammed for a donation to http://www.lifeusa.org”5
15
          •   “Received a text message about Eid Mubarak from this shortcode. Lifeusa.org? I’ve
16
              never heard of them. Right after that, I got another text, despite replying Stop.”6
17

18                                    PLAINTIFF’S ALLEGATIONS

19                             Life for Relief Repeatedly Texted Plaintiff’s
                              Cell Phone Number Without Plaintiff’s Consent
20

21            14.     In the latter part of 2017, Plaintiff began receiving unsolicited, autodialed text

22   messages from Defendant.
23

24

25

26   3
       https://simpletexting.com/features/group-text-from-phone/
     4
27     http://shortcodes.org/uncategorized/545454-short-code/
     5
       id
28   6
       http://shortcodes.org/uncategorized/555888-short-code/#comment-11934
                                    PLAINTIFF’S ORIGINAL COMPLAINT - 5
      Case 3:19-cv-13040-RHC-MJH ECF No. 1, PageID.6 Filed 10/16/19 Page 6 of 11



 1          15.     Plaintiff has received approximately 8 unsolicited, autodialed texts.
 2
            16.     For example, on June 16, 2018 at 5:45 am, Plaintiff received an unsolicited,
 3
     autodialed text from Defendant using SMS shortcode 545-454 stating, “Eid Mubarak to you and
 4
     your family from Life for Relief and Development. Please visit us at lifeusa.org.
 5

 6   http://www.lifeusa.org/worldcup Reply stop to stop[.]”

 7          17.     On August 16, 2018 at 7:41 am, Plaintiff received another unsolicited, autodialed
 8
     text message from Defendant again using SMS shortcode 545-454 stating, “LIFE would like to
 9
     wish you and your family blessed days.To participate in our Udhiyah/Qurabni program, please
10
     visit us at www.lifeusa.org. ReplySTOPtoStop[.]”
11

12          18.     Plaintiff then received another unsolicited, autodialed text message from

13   Defendant using SMS shortcode 545-454 on August 20, 2018 stating, “Eid Mubarak to you and
14
     your family, Life is taking Udhiyah/Qurbani donations until the 3rd day of Eid. Plz Call 1800
15
     8273543 or visit lifeusa.org Reply stop to stop[.]”
16
            19.     Plaintiff does not have a relationship with Life for Relief or any of its affiliated
17

18   companies, nor has he ever requested that Life for Relief send him text messages, or consented to

19   any contact from Defendant.
20
            20.     The unauthorized text messages sent by Life for Relief, as alleged herein, have
21
     harmed Plaintiff in the form of annoyance, nuisance, and invasion of privacy, and disturbed
22
     Kempton’s use and enjoyment of his phone, in addition to the wear and tear on the phones’
23

24   hardware (including the phones’ battery) and the consumption of memory on the phone.

25          21.     Seeking redress for these injuries, Kempton, on behalf of himself and the Class of
26
     similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47
27
     U.S.C. § 227, et seq., which prohibits unsolicited autodialed text messages to cellular telephones.
28
                                   PLAINTIFF’S ORIGINAL COMPLAINT - 6
      Case 3:19-cv-13040-RHC-MJH ECF No. 1, PageID.7 Filed 10/16/19 Page 7 of 11



 1                                       CLASS ALLEGATIONS
 2
                      Class Treatment Is Appropriate for Plaintiff’s TCPA Claim
 3
            22.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)
 4
     and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks certification of
 5

 6   the following Class:

 7          Autodialed No Consent Class: All persons in the United States who from four
            years prior to the filing of this action (1) Defendant (or an agent acting on behalf of
 8
            Defendant) called/texted, (2) on the person’s cellular telephone, (3) using
 9          substantially the same equipment used to call/text Plaintiff, (4) for substantially the
            same reason Defendant called/texted Plaintiff, and (5) for whom Defendant claims
10          (a) it obtained consent in the same manner as Defendant claims it obtained consent
            to call/text Plaintiff, or (b) Defendant did not obtain consent.
11

12
            23.     The following individuals are excluded from the Class: (1) any Judge or
13
     Magistrate presiding over this action and members of their families; (2) Defendant, its
14

15   subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

16   have a controlling interest and their current or former employees, officers and directors; (3)
17
     Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion
18
     from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;
19
     and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or
20

21   released. Plaintiff anticipates the need to amend the Class definitions following appropriate

22   discovery.
23
            24.     Numerosity: On information and belief, there are hundreds, if not thousands of
24
     members of the Class such that joinder of all members is impracticable.
25
            25.     Commonality and Predominance: There are many questions of law and fact
26

27   common to the claims of Plaintiff and the Class, and those questions predominate over any

28
                                   PLAINTIFF’S ORIGINAL COMPLAINT - 7
      Case 3:19-cv-13040-RHC-MJH ECF No. 1, PageID.8 Filed 10/16/19 Page 8 of 11



 1   questions that may affect individual members of the Class. Common questions for the Class
 2
     include, but are not necessarily limited to the following:
 3
                    (a) whether Defendant utilized an automatic telephone dialing system to send text
 4                      messages to Plaintiff and the members of the Class;
 5

 6                  (b) whether Defendant’s conduct constitutes a violation of the TCPA; and

 7
                    (c) whether members of the Class are entitled to treble damages based on the
 8
                        willfulness of Defendant’s conduct.
 9

10          26.     Adequate Representation: Plaintiff will fairly and adequately represent and
11
     protect the interests of the Class, and has retained counsel competent and experienced in class
12
     actions. Plaintiff has no interests antagonistic to those of the Class, and Defendant has no
13
     defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting
14

15   this action on behalf of the members of the Class, and have the financial resources to do so.

16   Neither Plaintiff nor his counsel has any interest adverse to the Class.
17
            27.     Appropriateness: This class action is also appropriate for certification because
18
     Defendant has acted or refused to act on grounds generally applicable to the Class and as a
19
     whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards
20

21   of conduct toward the members of the Class and making final class-wide injunctive relief

22   appropriate. Defendant’s business practices apply to and affect the members of the Class
23
     uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with
24
     respect to the Class as wholes, not on facts or law applicable only to Plaintiffs. Additionally, the
25
     damages suffered by individual members of the Class will likely be small relative to the burden
26

27   and expense of individual prosecution of the complex litigation necessitated by Defendant’s

28   actions. Thus, it would be virtually impossible for the members of the Class to obtain effective
                                   PLAINTIFF’S ORIGINAL COMPLAINT - 8
      Case 3:19-cv-13040-RHC-MJH ECF No. 1, PageID.9 Filed 10/16/19 Page 9 of 11



 1   relief from Defendant’s misconduct on an individual basis. A class action provides the benefits
 2
     of single adjudication, economies of scale, and comprehensive supervision by a single court.
 3
                                                FIRST CAUSE OF ACTION
 4
                                          Telephone Consumer Protection Act
 5                                            (Violation of 47 U.S.C. § 227)
                              (On Behalf of Plaintiff and the Autodialed No Consent Class)
 6

 7
            28.       Plaintiff repeats and realleges paragraphs 1-27 of this Complaint and incorporates

 8   them by reference.
 9          29.       Defendant and/or its agents sent unsolicited text messages to cellular telephone
10
     numbers belonging to Plaintiff and the other members of the Autodialed No Consent Class using
11
     an autodialer.
12

13
            30.       These text messages were sent en masse without consent.

14          31.       Defendant sent these text messages negligently or willfully and knowingly.
15          32.       Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of
16
     Defendant’s conduct, Plaintiff and the other members of the Autodialed No Consent Class are
17
     each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each violation.
18

19

20

21

22

23

24

25

26

27

28
                                    PLAINTIFF’S ORIGINAL COMPLAINT - 9
     Case 3:19-cv-13040-RHC-MJH ECF No. 1, PageID.10 Filed 10/16/19 Page 10 of 11



 1                                                PRAYER FOR RELIEF
 2
            WHEREFORE, Plaintiff Kempton, individually and on behalf of the Class, prays for the
 3
     following relief:
 4
        a) An order certifying the Class as defined above; appointing Plaintiff as the representative
 5

 6          of the Class; and appointing his attorneys as Class Counsel;

 7      b) An award of actual and/or statutory damages and costs;
 8
        c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;
 9
        d) An injunction requiring Defendant to cease all unsolicited texting activity, and to
10
            otherwise protect the interests of the Class; and
11

12      e) Such further and other relief as the Court deems just and proper.

13
                                               JURY TRIAL DEMAND
14

15          Plaintiff requests a jury trial.

16                                                                Respectfully Submitted,
17

18
                    TY KEMPTON, individually and on behalf of those similarly situated
19
     individuals
20

21

22   Dated: April 1, 2019                          By:   /s/ Nathan Brown
23
                                                   Nathan Brown
24
                                                   Telephone: (602) 529-3474
25
                                                   Nathan.Brown@BrownPatentLaw.com
26

27                                                 Local Counsel for Plaintiff and the putative Class

28
                                    PLAINTIFF’S ORIGINAL COMPLAINT - 10
     Case 3:19-cv-13040-RHC-MJH ECF No. 1, PageID.11 Filed 10/16/19 Page 11 of 11



 1                                                 Stefan Coleman*
 2
                                                   law@stefancoleman.com
 3
                                                   LAW OFFICES OF STEFAN COLEMAN, P.A.
 4
                                                   201 S. Biscayne Blvd, 28th Floor
 5

 6                                                 Miami, FL 33131

 7                                                 Telephone: (877) 333-9427
 8
                                                    Facsimile: (888) 498-8946
 9

10
                                                    Avi R. Kaufman*
11

12                                                  kaufman@kaufmanpa.com

13                                                  KAUFMAN P.A.
14
                                                    400 NW 26th Street
15
                                                    Miami, FL 33127
16
                                                    Telephone: (305) 469-5881
17

18

19                                       Attorneys for Plaintiff and the putative Class
20

21
                                                        *Pro Hac Vice motion forthcoming
22

23

24

25

26

27

28
                           PLAINTIFF’S ORIGINAL COMPLAINT - 11
